Law Offices of Mark W. Ford
A Limited Liability Company

P.O, Box 110, 44 N. Broadway
Gloucester City, New Jersey 08030
(856) 456-8811 - (856) 456-8828
Fax: (856) 456-8558

Email: markfordlaw@juno.com
PLEASE REPLY TO P.O, BOX 110, GLOUCESTER CITY, NJ 08030

“Protecting the Rights of People Since 1992”

October 25, 2019

The Honorable Andrew B. Altenburg
United States Bankruptcy Court

400 Cooper Street, 4" Floor
Courtroom 4B

Camden, NJ 08012

RE: Michael Hopkins
Bankruptcy Case No: 18-28111

Dear Judge Altenburg:

At the conclusion of the plenary hearing held on October 9, 2019 in the
above referenced case, Your Honor requested that debtor’s counsel submit
recommended remedies to the court on or before October 25, 2019.

In response to Your Honor’s instructions, debtors provided the proposed
remedies which maybe appropriate to redress the errors or omissions
committed tn conclusion with the sale of 1371 Oriental Avenue, Gloucester
City, NJ.

A modified plan is being filed simultaneously with this letter. The debtor
has incorporated all the proposed remedies he agrees with. To aid the court,
this letter will track the numbers use in the Trustee’s letter of October 18,
2019 as follows:

1. Incorporated 821 Hudson Street, Gloucester City, into the plan.
2. Incorporated the administrative fees into the plan.
Re

Nissan is being served with the new plan.
Wells Fargo arrears of $3,631.51 is incorporated into the plan.

. Gloucester City Water and Sewer has been removed and their claim is

being objected to. See attached proof of payment

. $400.00 has been sent and the debtor is attempting to pay the further

arrears of $1,600.00 as soon as possible.

Proposed remedies

Mark Ford attorneys fees. Counsel acknowledges that his
representation has at times been inadequate. However, in this case
even the standard fees requested will not adequate compensation for
the extensive amount of work done and this will be required to be
done in this case. This case requires far more work than the standard
case. There is also likely to be filed soon another motion to approve
sale of another property.

The debtor. The debtor has a legal or equitable interest in a number
of properties and an unresolved estate in which the debtor is the
beneficiary of much of his late mother’s estate. This was at the
present motion to approve sale in which the debtor managed to change
the price and go to closing without counsel. There is also another
possible sale that may soon go under contract and need to be
approved. The debtor is self-employed in which the trustee, quite
justifiably requires voluminous paperwork which takes more work.

Modification of the plan, Since the trustee has already listed, I will
merely list the items the debtor does not agree to.

-objection to payment to Gloucester City of $1,687.15 secured
claim. The stay was lifted and the lien has been paid. See
attached payment.

-debtor agrees to payment of 100% to unsecured claims.
However, debtor objects to the unsecured claims being paid

interest.

-debtor objects to the two year ban on re-filing.
 
